Citation Nr: 0216919	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  01-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
reopen the claim for service connection for the cause of the 
veteran's death.   


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from December 
1942 to May 1945.  He died in October 1984.  The appellant 
is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The RO denied service connection for the cause of the 
veteran's death in a September 1993 rating decision.  
Although notified of the decision and of her appellate 
rights, the appellant did not initiate an appeal of that 
decision.  

3.  Evidence received since the September 1993 rating 
decision is new, relevant, and is so significant that it 
must be considered with all the evidence of record in order 
to fairly adjudicate the merits of the claim.  

4.  The veteran died in October 1984.  The death certificate 
lists the cause of death as bleeding peptic ulcer.  

5.  During his lifetime, the veteran did not have any 
adjudicated service-connected disability.  There is no 
evidence that the veteran had peptic ulcer to a compensable 
degree within one year after his period of recognized 
service.  

6.  There is no competent, probative evidence of a nexus 
between the cause of the veteran's death and his period of 
recognized service.  



CONCLUSIONS OF LAW

1.  The September 1993 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2002).

2.  New and material evidence has been received since the 
September 1993 rating decision.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  

3.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects 
of claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
August 2000 rating decision and December 2000 statement of 
the case, the RO provided the appellant with the applicable 
law and regulations and give notice as to the evidence 
needed to substantiate her claim.  In addition, by letter 
dated in April 2001, the RO advised the appellant of the 
requirements to service connect the cause of the veteran's 
death, requested her to submit or authorize the release of 
records from providers who treated the veteran, specifying 
certain providers whose statements were already of record, 
and explained that it would attempt to obtain evidence from 
those providers she identified and completed the release 
form.  In the July 2002 supplemental statement of the case, 
the RO listed the applicable provisions of the VCAA.  The 
Board finds that the RO has afforded the appellant all 
notice required by the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

With respect to the duty to assist, the claims folder 
contains the veteran's available service and service medical 
records.  The appellant submitted several statements from 
private physicians, as well as hospital administration 
records.  This evidence reflects her efforts to obtain 
medical records from providers and facilities shown on 
releases submitted in July 2001 and February 2002.  The 
appellant's July 2001 statement indicates that she was 
unable to obtain treatment records from the pertinent 
hospitals.  A February 2002 certification relates that 
records from The Doctor's Clinic and Hospital were destroyed 
after 10 years and therefore unavailable.  There is no 
indication that VA medical records are outstanding.  In 
addition, the Board finds that the evidence is sufficient to 
render a decision on the claim, such that a medical opinion 
is not necessary.  The new law also specifies that, in the 
case of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d).  Therefore, the Board is 
satisfied that the duty to assist is met.  38 U.S.C.A. § 
5103A.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159(c) (2002)).  However, those 
specific provisions are applicable only to claims filed on 
or after August 29, 2001.  66 Fed. Reg. at 45,620.  Because 
the instant claim was submitted in May 2000, the amended 
regulations are not for application.    

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her appeal.  Because the 
RO has already adjudicated the claim pursuant to the VCAA, 
there is no indication that the Board's present review of 
the claim will result in any prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

New and Material Evidence

The appellant submitted her original claim for service 
connection for the cause of the veteran's death in July 
1993.  The RO denied the claim in a September 1993 rating 
decision.  Although notified of the decision and her 
appellate rights, the appellant did not initiate an appeal 
of the decision.  Therefore, the RO's decision of September 
1993 is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2002).   

However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  In determining whether 
evidence is "new and material," the credibility of the new 
evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 
(1994) ("Justus does not require the Secretary to consider 
the patently incredible to be credible").

Evidence of record at the time of the September 1993 rating 
decision consists of available service and service medical 
records, the death certificate, certification of death from 
the local civil registrar, and a statement from R. Orosio 
(sic), M.D., dated in August 1993.  The RO denied service 
connection for the cause of the veteran's death because he 
had no service-connected disability during his lifetime and 
there was no nexus between his period of service and the 
cause of death.  

The Board finds that evidence received since the September 
1993 rating decision, which consists of duplicate 
certifications of death, multiple private doctor statements, 
and statements from the appellant, is new and material.  
Specifically, a March 2001 statement from Dr. Orocio 
provides additional relevant information about the date of 
onset of the veteran's symptoms.  The statement is new and 
material within the meaning of VA regulation.  38 C.F.R. § 
3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 
5108.  

Service Connection

As discussed above, the Board has reopened the appellant's 
claim for service connection for the cause of the veteran's 
death.  Therefore, the appeal must be adjudicated based on 
all the evidence of record.  The Board notes that the RO 
also reopened the claim and addressed the issue on its 
merits.  Therefore, the Board may do so without prejudice to 
the appellant.  Bernard, 4 Vet. App. at 392-94.  

Dependency and indemnity compensation (DIC) may be awarded 
to a surviving spouse upon the service-connected death of 
the veteran, with service connection determined according to 
the standards applicable to disability compensation.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2002); see 38 
U.S.C.A. Chapter 11.  The service-connected disability may 
be either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  A disability is the principal cause 
of death if it was the immediate or underlying cause of 
death, or was etiologically related to the death.  38 C.F.R. 
§ 3.312(b).  A disability is a contributory cause of death 
if it contributed substantially or materially to the cause 
of death, combined to cause death, aided or lent assistance 
to producing death.  38 C.F.R. § 3.312(c).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of 
record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one 
year of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including peptic ulcer).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

The record shows that the veteran died in October 1984.  The 
death certificate lists the cause of death as bleeding 
peptic ulcer.  During his lifetime, the veteran did not have 
any adjudicated service-connected disability.  Therefore, 
service connection may not be established on the basis of an 
already adjudicated disability.  In addition, there is no 
evidence that the veteran had peptic ulcer to a compensable 
degree within one year after his period of recognized 
service.  In fact, although certain complaints were noted by 
history to have begun many years ago, there is no evidence 
of diagnosis of peptic ulcer until 1981, more than 35 years 
after the veteran's separation from service.  Thus, the 
presumption of in-service incurrence is not for application.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

Moreover, the Board finds that there is no competent, 
probative evidence of a nexus between the cause of the 
veteran's death and his period of recognized service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000).  Initially, the Board notes that a 
determination as to the etiology of peptic ulcer is a 
medical question, such that opinions from the appellant or 
other lay persons are not competent evidence required to 
establish service connection for the cause of the veteran's 
death.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.    

Medical evidence from The Doctor's Hospital and Clinic and 
M. Pingoy, M.D. confirms only that the veteran was admitted 
for treatment in October 1984 but died several days later.  
Dr. Orocio's February 2002 statement relates the veteran's 
historical symptoms and the cause of his death in October 
1984.  Statements from R. Vencer, Jr., M.D., dated in June 
2001 related that the veteran was hospitalized in 1983 with 
findings of malignant peptic ulcer and pulmonary 
tuberculosis.  Also in June 2001, M. Ong, M.D., stated that 
he treated the veteran from 1981 until he died in 1984.  
"Findings noted at the time" were pulmonary tuberculosis, 
chronic peptic ulcer, and osteoarthritis.  Clearly, none of 
this evidence relates the cause of the veteran's death to 
service.   

Three statements from Dr. Orocio suggest a long history of 
peptic ulcer.  However, even this evidence provides an 
insufficient basis to award service connection for the cause 
of the veteran's death.  In August 1993, Dr. Orocio 
indicated that he treated the veteran until his death.  
History given by the veteran included cough, chest pain, 
back pain, epigastric pain, and early morning vomiting that 
started 44 years ago, while he was still in active service.  
The Board observes that, despite the final portion of the 
statement, 44 years before the date of the statement is 
1939, prior to the veteran's period of recognized service 
that begins in 1942.  Similarly, in his March 2001 and June 
2001 statements, Dr. Orocio confirmed that the veteran 
provided a history of symptoms, unchanged from the prior 
statement, but that began "about the first week of November 
1942."  Again, the veteran's period of recognized service 
begins in December 1942.  

Moreover, Dr. Orocio acknowledged in his statements that the 
information offered was based solely on history provided by 
the veteran.  However, review of the claims folder reveals 
that in January 1946, the veteran completed an Affidavit for 
Philippine Army Personnel wherein he denied suffering any 
wound or illness during service.  To the extent the 
veteran's history, as reported by Dr. Orocio, conflicts with 
reports provided immediately after service, such history is 
not particularly probative of the question of in-service 
incurrence.  A medical opinion that relies on history as 
related by the veteran is no more probative than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  See also LeShore v. Brown, 8 Vet. App. 406 
(1995) (medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence).     

In conclusion, the Board finds that the competent, probative 
evidence of record fails to demonstrate incurrence or 
aggravation or peptic ulcer in service or within the 
presumptive period.  Therefore, the Board finds that the 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 
5107(b). 








	(CONTINUED ON NEXT PAGE)
ORDER

As new and material evidence has been received, the claim 
for service connection for the cause of the veteran's death 
is reopened.  To that extent only, the appeal is granted. 

Service connection for the cause of the veteran's death is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

